      2:06-cr-20020-SEM # 319   Page 1 of 5                                   E-FILED
                                                    Tuesday, 12 May, 2020 11:21:39 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                     URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )    Case No. 06-20020-002
                                         )
FREDARYL DAVIS,                          )
                                         )
                Defendant.               )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Fredaryl Davis’ Amended

Motion for Compassionate Release (d/e 308) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On July 9, 2007, Defendant Fredaryl Davis pled guilty to

Count 1 for conspiracy to distribute 5 kilograms or more of cocaine

and 50 grams or more of crack cocaine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A). On March 3, 2008, Defendant was

sentenced to 324 months of imprisonment and a term of 10 years of

supervised release. On March 5, 2020, Defendant’s sentence was


                                Page 1 of 5
      2:06-cr-20020-SEM # 319   Page 2 of 5




reduced to 240 months of imprisonment. Defendant is currently

serving his sentence at FCI Forrest City Low and has a projected

release date of January 16, 2022.

     On April 27, 2020, Defendant filed a pro se motion for

compassionate release (d/e 304) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 1, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e

308. Defendant is a 44-year-old African American male with type 2

diabetes, hypertension, and hyperlipidemia. See d/e 304, 308.

Defendant has been prescribed medication to control these medical

conditions. See d/e 312. Defendant seeks compassionate release

due to his health issues and the COVID-19 pandemic. See d/e 308.

Defendant argues that the Court should waive the prerequisites for

defendant filing such a motion, which are found in 18 U.S.C. §

3582(c)(1)(A). See d/e 308.

     On May 5, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 312. The Government argues that the

Court lacks the authority to grant Defendant’s motion because

Defendant has not exhausted his administrative rights with the


                                Page 2 of 5
      2:06-cr-20020-SEM # 319   Page 3 of 5




Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.

See d/e 312. The Government also argues that Defendant has not

established extraordinary and compelling reasons to warrant a

reduction. See d/e 312.

     On May 7, 2020, the Court held a video conference hearing on

Defendant’s motion, at which the Court heard testimony from

Ebony Smith, Defendant’s fiancé, a statement made by Defendant

Davis, and oral arguments. At the hearing, Defendant notified the

Court that BOP staff told Defendant that he had testified positive

for COVID-19. The Court continued the hearing to May 11, 2020

and ordered BOP to administer a new COVID-19 test to Defendant.

On May 11, 2020, the Court held another hearing on this matter, at

which the Court was informed that Defendant tested positive for

COVID-19 on the newly administered test.

                            II. ANALYSIS

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented


                                Page 3 of 5
         2:06-cr-20020-SEM # 319   Page 4 of 5




extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison.

     However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. While the Court is

sympathetic to Defendant’s medical conditions, Defendant’s

arguments are moot. Defendant has contracted COVID-19, he is

receiving healthcare in the facility, and Defendant has reported

asymptomatic even though he says he lost his sense of smell and

taste.     Additionally, the Court finds that releasing Mr. Davis into

the community while he has COVID-19 is a danger to the safety of

the community.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.


                                   Page 4 of 5
      2:06-cr-20020-SEM # 319   Page 5 of 5




                          III. CONCLUSION

     For the reasons set forth above, Defendant Davis’ amended

motion for compassionate release (d/e 308) and Defendant’s pro se

motion for compassionate release (d/e 304) are DENIED. This

ruling does not preclude Defendant from filing another motion for

compassionate release in the future if circumstances change. The

Clerk is DIRECTED to send a copy of this Opinion to FCI Forrest

City Low.


ENTER: May 11, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                                Page 5 of 5
